— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered January 20, 1989, convicting him of criminal possession of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At sentencing, the defendant presented a written pro se motion to withdraw his guilty plea, alleging, inter alia, that his plea was the result of coercion and ineffective assistance of counsel. Where a defendant has made a timely motion to withdraw a plea of guilty, "the Judge hearing the motion must exercise his discretion in affording defendant a reasonable opportunity to advance his claims from which an informed and prudent determination can be rendered” (People v Frederick, 45 NY2d 520, 525). Contrary to the defendant’s contention, we find that he had a reasonable opportunity to present his claims, and the matter need not be remitted for a further inquiry. The court discussed the allegations in the defendant’s affidavit and gave the defendant an opportunity to address the court (see, People v Bourdonnay, 160 AD2d 1014; People v Brownlee, 158 AD2d 610; cf., People v Hoe, 160 AD2d 729; People v Sendel, 158 AD2d 726). Moreover, the record reveals that the defendant knowingly, intelligently and voluntarily pleaded guilty and that the court did not improvidently exercise its discretion in denying his motion to withdraw his plea. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.